SIMPSON, J.
This action (of detinue) was brought by the appellant against the appellee, as sheriff, to recover certain goods which had been levied on under two *294writs of attachment in favor of E. L. Bicldey, who claimed the amounts sued for as due for rent by his tenant, Nelles — one being for back rents, hereinafter referred to, and the other for rents admitted to be due by Nelles. Bickley was the landlord, owning a certain store building in Tuscumbia. used as a drug store. The building was first occupied by Webb, and then by Galloway, who sold out the drug business to plaintiff; and, in giving his notes for the purchase of the stock of goods, plaintiff’s note for $500 was given to Bickley on account of that amount of rent which was then due by Galloway, and it was stated in the face of the note that it was for back rent. In other words, while, as insisted by the appellant, this note was, as between plaintiff and said Galloway, a part of the purchase money of the stock of goods, yet, as between him and Bickley, it was an assumption by plaintiff of the amount of $500 due by his predecessors for rent. Subsequently the plaintiff sold out the stock of goods to Nelles (who is the defendant in attachment), and Gillespie says: “I suggested to Nelles to see Bickley and make the same arrangements to carry this note on, and Nelles assumed the debt” — said $500 note being still unpaid. So, under an arrangement between plaintiff, Bickley, and Nelles, said Nelles assumed the payment of said amount of $500 to said Bickley and executed to him his note therefor.
Plaintiff, in testifying, says that he did not assume this note as rent, but did assume it as a rent note, and that on Bickley’s statement he assumed it as rent. Plaintiff also says that he did not tell Nelles, when he assumed the payment of said $500 to Bickley, that it was a rent debt, though he presumed that Nelles assumed it as a rent debt. Nelles says that he was informed that it was a rent debt, and the note states that it is “for rent of the storehouse past due.” The attach*295ment was against Nelles, and the plaintiff claims that his title, by virtue of a mortgage on the goods given to him by Nelles,- when he sold to him, is superior to the suit by said landlord (Bickley) to enforce his lien on the goods. The sheriff had in his hands, also, another attachment against Nelles, in favor of the Merchants’ Bank; and he justifies his right to hold the property on these attachments. It is true that, “when the sheriff justifies the seizure of personal property under legal process, the plea must show a process regular on its face, and issued by competent authority, and must describe it with certainty and particularity sufficient to identify it, and, if the process is against any third person, must allege his ownership of the property, or its liability to- the process.” — Daniel v. Hardwich, 88 Ala. 557, 7 South. 188; West v. Hayes, 120 Ala. 97, 23 South. 727, 74 Am. St. Rep. 24; Olmstead v. Thompson, 91 Ala. 130, 8 South. 755.
Appellant insists that pleas 3, 4 and 5 are subject to the demurrer, because they do not allege that the ownership of the property is in -Nelles. The alternative clause of the above quotation seems to have been overlooked. The pleas do allege that the property is subject to the process. There was no error in overruling the demurrer to said pleas.
The statement, in plea 6, of the several different writs of attachment under which the defendant held the property, is not setting up several distinct defenses. If he was authorized to hold the property under either attachment, it could not be taken from him in an action of detinue. As before stated, it was not necessary to allege ownership in the property, but only that the property was subject to the process.
There was no error in sustaining the objection to the question to the witness Gillespie as to whether there *296were other goods in the store, not covered by the mortgage, and which were levied upon. This suit relates only to the goods claimed to be covered by the mortgage, and, if the idea of plaintiff’s counsel was to compel the sheriff to first exhaust the goods not subject to his mortgage, this is not the proper proceeding to raise that question.
The next assignment argued by the appellant, numbered 54, is that the court erred in that part of the oral charge that “there were two forms of verdict,” etc. It is insisted by appellant that this means that the jury could not find any other verdict than according to one or the other of said forms, and that, as there were several attachments in the hands of the officer, one of which was not for rent, the jury should have been left free to return a verdict “justifying the defendant under the attachment for rent, and against him as to the other attachment.” While it is true that, if the evidence shows that the plaintiff is entitled to recover only a distinct part of the property claimed, a verdict may be rendered only for that part, yet in this case the entire property was levied on in each attachment, and there is no rule by which it could be ascertained that any distinct part was liable to one, and not to the other. The jury could be required only to say whether the defendant was entitled to retain the property, and not which attachment authorized him to hold it. There was no error in this part of the oral charge.
Charges 1, 2, 4 and 5, requested by the plaintiff, were properly refused. The fact that the notes from Gillespie to Galloway, and from Nelles to Gillespie, as between them, constituted a part of the purchase money for the stock of goods, does not interfere with the other fact (which is clearly shown by the evidence) that, as betAveen said parties and Biekley, each successive purchaser assumed the payment of the back rent. Even if *297no new note had been given for it, and the parties had simply bought the stock with knowledge that said rent Avas due and unpaid, the goods would have been liable for it. It would be a strange travesty on the landlord’s lien laAV to hold that a party coming in as a tenant, succeeding another Avith full knowledge that rents were due, should be relieved from paying the same simply because he executed his own note to pay the same, and received a credit on the purchase money due to the outgoing tenant for doing so, or that the landlord should lose his lien by forbearing to enforce it for the accommodation of the incoming tenant.
It is next insisted by the appellant that, as to the second attachment, which is for rents due by Nelles during his tenancy, plaintiff’s mortgage is superior to the landlord’s lien, because it was made before the tenancy of Nelles began. If it were necessary to make nice distinctions, the tenancy of Nelles began as soon as the stock of goods Avas turned over to him, and he could not make the mortgage on them until they were his, so that the tenancy would seem to necesarily precede the mortgage. The record alo shows that Nelles made his note to Bickley for the past-due rent one day before the date of the mortgage. But the utmost that can be claimed by the appellant is that the acts were simultaneous. The agreement between Gillespie, Nelles, and Bickley was that Nelles should step into the shoes of Gillespie, and continue to hold the property just as Gillespie had done, and Gillespie could not, in the very act of turning the goods over to Nelles, so incumber them as to claim priority to the landlord’s lien. This has no analogy to the cases AA'liere parties have held in good faith mortgages on property which was afterwards placed in the house of the landlord. There never was a time when this property did not enjoy the protection of the house of the *298landlord, from the time the first renting was made until the last. From what has been said, it results that charges 3, 6, 7, and 8, requested by the plaintiff, were properly refused. There was no error in giving the charges requested by the defendant.
The points argued by the appellant and the appellee have been followed but there is another principle, which is brought out by some of the pleadings, but not specifically argued by either counsel, which, irrespective of what has been said, is conclusive to the affirmance of the case, and that is that a mortgage on a stock of merchandise, with the understanding, either expressed or implied, that the mortgagor is to continue in business, necessarily disposing of the goods from time to time, is fraudulent and void as to creditors, Roth present and subsequent. — Roden & Co. v. Norton & Co., 128 Ala. 129, 135, 29 South. 637; Cross, et al. v. Berry, Demoville & Co., 132 Ala. 92, 31 South. 36. This does not apply to fixtures covered by the mortgage.
The judgment of the court is affirmed.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.